 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00039-SAB
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   JOSE MARIA ZAVALA-REYES,                            DATE: March 20, 2020
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney LAURA D. WITHERS, and defendant Jose Maria Zavala-Reyes, both individually and by and

19 through his counsel of record, MATTHEW LEMKE, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on March 4, 2020, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case were pending on March 6, 2020.

22 The court set a preliminary hearing date of March 20, 2020.

23          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary

24 hearing date to April 3, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

25 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

26 defense reasonable time for preparation, and for the government’s continuing investigation of the case.
27 The parties further agree that the interests of justice served by granting this continuance outweigh the

28 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

                                                         1
30
 1          3.     The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between March 20, 2020, and April 3, 2020, be excluded

 4 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.

 6
     Dated: March 16, 2020                                  MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ LAURA D. WITHERS
 9                                                          LAURA D. WITHERS
                                                            Assistant United States Attorney
10

11
     Dated: March 16, 2020                                  /s/ Matthew Lemke
12                                                          MATTHEW LEMKE
13                                                          Counsel for Defendant
                                                            JOSE MARIA ZAVALA-
14                                                          REYES

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 LAURA D. WITHERS
   Assistant United States Attorney
 4 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 5 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
10                                IN THE UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA

12
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-00039-SAB
13
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
14                                                        PRELIMINARY HEARING PURSUANT TO RULE
                             v.                           5.1(d) AND EXCLUDING TIME
15
     JOSE MARIA ZAVALA-REYES,                             DATE: March 20, 2020
16                                                        TIME: 2:00 p.m.
                                  Defendant.              COURT: Hon. Barbara A. McAuliffe
17

18

19
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
20
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on March 16, 2020.
21
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
22
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
23
     5.1(d) of the Federal Rules of Criminal Procedure.
24
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
25
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
26
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
27
     not adversely affect the public interest in the prompt disposition of criminal cases.
28

                                                           3
30
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.     The date of the preliminary hearing is extended to April 3, 2020, at 2:00 p.m.

 3         2.     The time between March 20, 2020, and April 3, 2020, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    March 16, 2020                            /s/ Barbara   A. McAuliffe              _
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      4
30
